Citation Nr: 0925457	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-30 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1965 
to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The Veteran served as a light weapons infantryman in 
Vietnam and received the Combat Infantryman Badge (CIB).

2.  Medical evidence links the Veteran's diagnosis of PTSD to 
alleged in-service stressors.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Under 38 
U.S.C.A. § 5103A, VA also has certain duties to assist the 
Veteran in his claim.  Given the favorable outcome detailed 
below, an assessment of VA's duties to notify and assist the 
Veteran is not necessary.

Factual Background

The Veteran's DD Form 214 indicates that he served as a light 
weapons infantryman in the Republic of Vietnam.  He received 
the CIB for his service in Vietnam.  The Veteran's service 
treatment records do not indicate treatment for PTSD or its 
symptoms. 

In VA treatment reports dated from June 2001 to September 
2002, the Veteran indicated that he had trouble sleeping, 
felt nervous, and that he was experiencing nightmares and 
flashbacks related to his service in Vietnam.  A mental 
health screening administered in September 2002 noted that 
the Veteran experienced nightmares, intrusive thoughts, 
diminished interest, foreshortened sense of future, avoidance 
of stimulus related to service, sleep difficulty, outbursts 
of anger, difficulty concentrating, and hypervigilance.  The 
Veteran indicated that he suffered from early onset 
Alzheimer's disease.  He reported a history of past alcohol 
abuse, occurring 20 years earlier, which had since resolved.  
A mental status examination was performed.  The Veteran was 
appropriately groomed, properly oriented, and had a normal 
affect and thought process.  The examiner noted that the 
Veteran's mood was depressed and that he exhibited poor 
concentration.  There were no indications of delusions or 
hallucinations and the Veteran's speech was normal.  The 
Veteran did not appear to understand why he was undergoing a 
psychological examination and refused to speak about his 
military service.  The examiner opined that the Veteran did 
not adequately exhibit the symptoms of PTSD as he did not 
report an identifiable trauma.

In an April 2003 VA treatment report, the Veteran stated that 
he was not bothered by his memories of Vietnam and would 
rather not discuss his service.  The evaluating social worker 
stated that he was adjusting well to his diagnosis of 
Alzheimer's disease although he was persistent in his 
avoidance of issues pertaining to his experience in Vietnam.  

The Veteran was afforded a VA examination in July 2005.  The 
Veteran's claims file and medical records were reviewed by 
the examiner.  After assessing his medical history, the 
examiner noted that the Veteran had a transient ischemic 
attack and currently suffered from Alzheimer's disease.  The 
Veteran stated that he had met with a private therapist 
several times, but discontinued this treatment so as to avoid 
talking about his service experience.  He indicated that he 
experienced combat, witnessed multiple deaths, and was 
responsible for removing bodies from combat areas while 
serving in Vietnam.  The Veteran was regularly employed since 
leaving service; he stopped working in 1997 as a result of 
early onset Alzheimer's disease and was placed on Social 
Security Disability.  The Veteran reported normal 
relationships with his family and friends.  He complained of 
frequent nightmares, flashbacks, significant memory loss, 
self-isolation, difficulty controlling his anger, and the 
avoidance of stimuli associated with Vietnam.  A mental 
status examination revealed no major impairment of thought 
process or communication.  The Veteran reported that he does 
not have suicidal thoughts or ideation.  He indicated that he 
has trouble sleeping due to nightmares concerning Vietnam and 
that he feels depressed at times.  The Veteran stated that he 
avoids talking about his service in Vietnam as this 
precipitates the occurrence of nightmares.  The examiner 
opined that although he meets PTSD criteria concerning trauma 
and persistent re-experience of the traumatic event, he does 
not exhibit persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness as he has 
good relationships with family and friends and has clear 
memories of Vietnam.  The examiner assigned the Veteran a 
Global Assessment of Functioning (GAF) score of 45.  

A private treatment note from Dr. Norman Lefkovitz dated from 
September 2006 indicates that the Veteran probably does not 
have Alzheimer's disease. 

A private psychological evaluation at the Vietnam Veterans 
Family Assistance Center was performed in November 2006.  The 
Veteran reported that he experiences frequent and violent 
nightmares which severely disrupt his sleep pattern.  He 
indicated that he has frequent flashbacks and he and his wife 
indicated that he refuses to talk about his combat 
experiences.  The Veteran stated that he avoids crowded 
places and feels most comfortable in isolation.  The 
clinician noted that he was hypervigilant and that he had 
difficulty concentrating.  The clinician opined that the 
Veteran suffered from PTSD due to his combat experience.

The Veteran attended another VA examination in July 2007.  
The examiner noted similar complaints and medical history to 
that indicated in his July 2005 examination.  The Veteran 
noted, however, that he no longer believes that he suffers 
from Alzheimer's disease.  A mental status examination was 
performed and the Veteran had normal thought process, proper 
orientation to time and place, and appropriate grooming.  The 
Veteran reported no suicidal thought or ideation, anxiety, or 
obsessive or ritualistic thought.  The examiner noted that 
the Veteran spoke slowly, had poor memory, and suffered from 
persistent nightmares and depression.  The examiner opined 
that the Veteran did not exhibit PTSD, but found that he met 
the criteria for depression.  The Veteran was assigned a GAF 
score of 50 to 55.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the Veteran's DD Form 214 indicates that he 
served as a light weapons infantryman in Vietnam.  He claimed 
to have encountered the enemy in combat and his receipt of 
the CIB is evidence of that service.  

Throughout his psychological evaluations with VA and 
privately, the Veteran exhibited depression, frequent 
nightmares, disrupted sleep pattern, hypervigilance, feelings 
of detachment, sense of a foreshortened future, and avoidance 
of stimulus related to service.  In a September 2002 VA 
treatment report, the Veteran declined to describe his combat 
experience in Vietnam.  As a result, although the clinician 
noted that the Veteran suffered from the symptoms associated 
with PTSD, he declined to find that the Veteran suffered from 
PTSD as the Veteran did not report an appropriate in-service 
stressor.  In subsequent psychological evaluations, the 
Veteran exhibited an unwillingness to discuss his service in 
Vietnam as doing so precipitated nightmares associated with 
combat.  In a September 2007 VA examination report, it was 
noted that the Veteran exhibited the symptoms of mild 
dementia, formerly classified as Alzheimer's disease.  The 
Board notes that although the Veteran suffers from a 
neurological disorder, his nightmares, hypervigilance, 
disrupted sleep pattern and avoidance of stimulus simulating 
service experience refer to his service in Vietnam.

The Board finds that the Veteran's reported in-service 
stressors are consistent with his combat service.  Resolving 
reasonable doubt in favor of the Veteran, the Board finds 
that the Veteran does have PTSD.  Thus, the Board finds that 
the evidence is at least in equipoise and therefore supports 
service connection for PTSD.  38 U.S.C.A. § 5107(b).  The 
appeal is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


